       Case 2:20-cr-00223-JAD-DJA Document 18
                                           17 Filed 10/06/20 Page 1
                                                                  3 of 1
                                                                       3



1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                       2: 20-cr-00223-JAD-DJA
3
                            Plaintiff,                Order Granting Government's Motion to
                                                      ORDER
4                                                     Dismiss
                  vs.
5
      JUSTIN PHAM,
6
                                                              ECF No. 17
                           Defendant.
7

8
           IT IS HEREBY ORDERED that the government is granted leave to dismiss the
9           With good cause appearing, IT IS HEREBY ORDERED that the Government's
     Indictment
      Motion forinLeave
                   the above captioned
                         to Dismiss thecase filed onin
                                        Indictment   orthis
                                                        about September
                                                            Action [ECF 1,
                                                                        No.2020.
                                                                             17] is GRANTED.
10
      The indictment is DISMISSED. The Clerk of Court is directed to CLOSE THIS CASE.
11     IT IS FURTHER ORDERED that the Indictment is dismissed.
     The Clerk of Court is directed to CLOSE THIS CASE.
                                                   _________________________________
12
                                                   U.S. District Judge Jennifer A. Dorsey
13                                                 Dated: October 6, 2020
       DATED: _____ day of ________________, 2020.
14

15

16                                             _____________________   _
                                               U.S. DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24




                                                  3
